MORRISON, Presiding Judge.
The offense is a violation of Article 725b, Sec. 2, V.A.P.C., which denounces the possession of paraphernalia for using narcotic drugs; the punishment, 10 years.
Detective Boyd testified that, on the night in question, he and his partner Hart observed the appellant standing near a tree on a sidewalk near a park in the city of Dallas and that as they passed the appellant turned his head and walked back in the shadow of the tree, which action on his part caused them to bring their automobile to a halt and question the appellant. Boyd stated that the appellant told them that he was unemployed, had just come from Oklahoma City, and had been in the Federal hospital for narcotics. Boyd further testified, without objection, that he searched the appellant’s person, found a hypodermic needle, an eyedropper syringe, and several needle marks, one of which was fresh and bloody, on appellant’s arm. Boyd testified that, from his experience as an officer, the needle marks resembled those commonly found on narcotic addicts and the needle and syringe resembled the paraphernalia commonly used by addicts.
The appellant did not testify or offer any evidence in his behalf.
*539There are no bills of exception, formal or informal, and nothing urged for review.
The indictment properly charged the offense, and, the evidence being sufficient to support the conviction, the judgment of the trial court is affirmed.